         Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 1 of 90



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------X
JANE DOE, LUKE LOE, RICHARD ROE, and MARY :
MOE, individually and on behalf of all others similarly                 :
situated,                                                               :
                                                                        :
                                         Plaintiffs,                    :
                                                                        :   No. 1:18-cv-09936 (LGS)
                  v.                                                    :
                                                                        :
THE TRUMP CORPORATION, DONALD J. TRUMP, in :
his personal capacity, DONALD TRUMP, JR., ERIC                          :
TRUMP, and IVANKA TRUMP,                                                :
                                                                        :
                                         Defendants.                    :
------------------------------------------------------------------------X

                           DEFENDANTS’ ANSWER TO PLAINTIFFS’
                           AMENDED CLASS ACTION COMPLAINT

        Defendants The Trump Corporation, Donald J. Trump, Donald Trump, Jr., Eric Trump,

and Ivanka Trump (“Defendants”), by and through their undersigned counsel, hereby answer the

Amended Class Action Complaint (“Complaint”) filed by Plaintiffs Jane Doe, Luke Loe,

Richard Roe, and Mary Moe with this Court on January 31, 2019. The headings and

subheadings listed below correspond to those set forth in the Complaint; they are noted herein

solely for the purposes of organization and for ease of reference. Repetition of these headings

and subheadings is not an admission of their content.

                                             INTRODUCTION

        1.       No response is required to Plaintiffs’ characterization of the action in Paragraph 1

of the Complaint, and Defendants therefore deny any allegations contained in Paragraph 1.

        2.       The allegations in Paragraph 2 of the Complaint are legal conclusions and pertain




                                                       -1-
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 2 of 90



to claims that have been dismissed from this action and therefore no response is required. 1 To

the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 2 of the Complaint.

       3.      The allegations in Paragraph 3 of the Complaint are legal conclusions and pertain

to claims that have been dismissed from this action and therefore no response is required. To the

extent that a further response is required, Defendants deny the allegations contained in Paragraph

3 of the Complaint, except to admit that Donald J. Trump promoted ACN.

       4.      The allegations in Paragraph 4 of the Complaint are legal conclusions and pertain

to claims that have been dismissed from this action and therefore no response is required. To the

extent that a further response is required, Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 4 of the

Complaint, and therefore deny them, except that Defendants deny that they engaged in

fraudulent conduct.

       5.      The allegations in Paragraph 5 of the Complaint are legal conclusions and pertain

to claims that have been dismissed from this action and therefore no response is required. To the

extent that a further response is required, Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 5 of the

Complaint, and therefore deny them.

       6.      The allegations in Paragraph 6 of the Complaint are legal conclusions and pertain

to claims that have been dismissed from this action and therefore no response is required. To the

extent that a further response is required, Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 6 of the


1
 The Court dismissed Counts I and II of the Complaint by its Order dated July 24, 2019. See generally
ECF No. 97.
                                                 -2-
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 3 of 90



Complaint, and therefore deny them.

       7.      The allegations in Paragraph 7 of the Complaint are legal conclusions and pertain

to claims that have been dismissed from this action and therefore no response is required. To the

extent that a further response is required, Defendants deny the allegations contained in Paragraph

7 of the Complaint.

       8.      The allegations in Paragraph 8 of the Complaint are legal conclusions and pertain

to claims that have been dismissed from this action and therefore no response is required. To the

extent that a further response is required, Defendants deny the allegations contained in Paragraph

8 of the Complaint.

       9.      The allegations in Paragraph 9 of the Complaint are legal conclusions and pertain

to claims that have been dismissed from this action and therefore no response is required. To the

extent that a further response is required, Defendants deny the allegations contained in Paragraph

9 of the Complaint.

       10.     The allegations in Paragraph 10 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 10 of the Complaint.

       11.     The allegations in Paragraph 11 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 11

of the Complaint, and therefore deny them.

       12.     The allegations in Paragraph 12 of the Complaint are legal conclusions and


                                                -3-
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 4 of 90



pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 12 of the Complaint.

       13.     The allegations in Paragraph 13 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 13

of the Complaint, and therefore deny them.

       14.     The allegations in Paragraph 14 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 14

of the Complaint, and therefore deny them.

       15.     The allegations in Paragraph 15 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 15

of the Complaint, and therefore deny them, except that Defendants deny that they made false

statements or claims.

       16.     The allegations in Paragraph 16 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 16 of the Complaint.


                                                -4-
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 5 of 90



       17.     The allegations in Paragraph 17 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 17 of the Complaint.

       18.     The allegations in Paragraph 18 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 18

of the Complaint, and therefore deny them, except that Defendants deny that they made “false

and misleading” statements or claims.

       19.     The allegations in Paragraph 19 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 19

of the Complaint, and therefore deny them, except that Defendants deny that they made “false

and misleading” statements or claims.

       20.     The allegations in Paragraph 20 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 20 of the Complaint, and therefore deny them, except that Defendants deny that

they engaged in fraudulent conduct and/or that they were the cause of Plaintiffs’ alleged losses.

       21.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 21 of the Complaint, and therefore deny them.


                                                -5-
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 6 of 90



       22.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 22 of the Complaint, and therefore deny them.

       23.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 23 of the Complaint, and therefore deny them.

       24.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 24 of the Complaint, and therefore deny them.

       25.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 25 of the Complaint, and therefore deny them.

       26.     The allegations in Paragraph 26 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 26

of the Complaint, and therefore deny them. Defendants further deny that they engaged in any

fraudulent or other wrongful conduct.

       27.     Defendants deny the allegations contained in Paragraph 27 of the Complaint.

       28.     Defendants admit that an affiliate of Defendants licensed the Trump name to

Business Strategies Group, LLC. Defendants are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations contained in Paragraph 28 of the

Complaint, and therefore deny them.

       29.     The allegations in Paragraph 29 of the Complaint pertain to claims that have been

dismissed from this action and therefore no response is required. To the extent that a further

response is required, Defendants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 29 of the Complaint, and therefore


                                                -6-
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 7 of 90



deny them.

       30.     The allegations in Paragraph 30 of the Complaint pertain to claims that have been

dismissed from this action and therefore no response is required. To the extent that a further

response is required, Defendants deny the allegations contained in Paragraph 30 of the

Complaint.

       31.     The allegations in Paragraph 31 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 31 of the Complaint.

                                           PARTIES

       A.      Plaintiffs

       32.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 32 of the Complaint, and therefore deny them.

       33.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 33 of the Complaint, and therefore deny them.

       34.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 34 of the Complaint, and therefore deny them.

       35.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 35 of the Complaint, and therefore deny them.

       B.      Defendants

       36.     Defendants admit that The Trump Corporation is incorporated under the laws of

the State of New York and that its principal office is located at 725 Fifth Avenue, New York,

New York, 10022. The remaining allegations in Paragraph 36 of the Complaint are legal


                                               -7-
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 8 of 90



conclusions and pertain to claims that have been dismissed from this action and therefore no

response is required. To the extent that a further response is required, Defendants deny the

remaining allegations contained in Paragraph 36 of the Complaint.

       37.     Defendants admit that Donald J. Trump is the President of the United States, that

he is a resident of New York, and that he has previously served as Director, President, Chairman

and sole shareholder of The Trump Corporation. Defendants deny the remaining allegations

contained in Paragraph 37 of the Complaint.

       38.     Defendants admit the allegations in Paragraph 38 of the Complaint.

       39.     The allegations in Paragraph 39 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants admit the allegations in Paragraph

39 of the Complaint.

       40.     The allegations in Paragraph 40 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants admit the allegations in Paragraph

40 of the Complaint.

                                JURISDICTION AND VENUE

       41.     The allegations in Paragraph 41 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

       42.     The allegations in Paragraph 42 of the Complaint are legal conclusions and

therefore no response is required.




                                               -8-
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 9 of 90



                                             FACTS

I.     THE TRUMP ENTERPRISE

       A.      The Trump Association-in-Fact

       43.     The allegations in Paragraph 43 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 43 of the Complaint.

       44.     The allegations in Paragraph 44 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 44 of the Complaint.

       45.     The allegations in Paragraph 45 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 45

of the Complaint, and therefore deny them.

       46.     The allegations in Paragraph 46 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 46

of the Complaint, and therefore deny them.

       47.     The allegations in Paragraph 47 of the Complaint pertain to claims that have been

dismissed from this action and therefore no response is required. To the extent that a further


                                                -9-
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 10 of 90



response is required, Defendants are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 47 of the Complaint, and therefore

deny them.

       48.     Defendants admit the allegations in Paragraph 48 of the Complaint.

       49.     Defendants admit that Donald J. Trump, Jr. was an Executive Vice President of

The Trump Organization, the President of TNGC Charlotte LLC, a manager and Executive Vice

President of T International Realty LLC, and a trustee of The Donald J. Trump Revocable Trust.

Defendants are without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 49 of the Complaint, and therefore deny them.

       50.     Defendants admit that Eric Trump is chairman of the advisory board of the

Donald J. Trump Revocable Trust and that Eric Trump was formerly President of the Eric

Trump Foundation (now known as Curetivity), but is no longer associated with this organization.

Defendants deny the remaining allegations contained in Paragraph 50 of the Complaint.

       51.     Defendants admit that the Individual Defendants served as directors of the Donald

J. Trump Foundation. Defendants are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 51 of the Complaint,

and therefore deny them.

       B.      The Trump Corp. Enterprise

       52.     The allegations in Paragraph 52 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 52 of the Complaint.

       53.     The allegations in Paragraph 53 of the Complaint are legal conclusions and


                                               - 10 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 11 of 90



pertain to claims that have been dismissed from this action and therefore no response is required.

II.    BETWEEN THE EARLY AND MID-2000S, TRUMP REINVENTED HIS BRAND,

       AND THE TRUMP ENTERPRISE BEGAN TO CONCOCT ITS FRAUDULENT

       SCHEME

       54.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 54 of the Complaint, and therefore deny them.

       55.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 55 of the Complaint, and therefore deny them.

       56.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 56 of the Complaint, and therefore deny them.

       57.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 57 of the Complaint, and therefore deny them.

       58.     Defendants admit that (i) The Apprentice was produced by Mark Burnett

Productions in association with Trump Productions, LLC; and (ii) Mark Burnett and Mr. Trump

were executive producers of The Apprentice. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in Paragraph 58

of the Complaint, and therefore deny them.

       59.     Defendants admit the allegations contained in Paragraph 59 of the Complaint.

       60.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 60 of the Complaint, and therefore deny them.

       61.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 61 of the Complaint, and therefore deny them.

       62.     Defendants are without knowledge or information sufficient to form a belief as to


                                               - 11 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 12 of 90



the truth of the allegations contained in Paragraph 62 of the Complaint, and therefore deny them.

       63.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 63 of the Complaint, and therefore deny them.

       64.     Defendants admit that The Apprentice was a success. Defendants are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 64 of the Complaint, and therefore deny them.

       65.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 65 of the Complaint, and therefore deny them.

       66.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 66 of the Complaint, and therefore deny them.

       67.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 67 of the Complaint, and therefore deny them.

       68.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 68 of the Complaint, and therefore deny them.

       69.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 69 of the Complaint, and therefore deny them.

       70.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 70 of the Complaint, and therefore deny them.

       71.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 71 of the Complaint, and therefore deny them.

       72.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 72 of the Complaint, and therefore deny them.

       73.     Defendants are without knowledge or information sufficient to form a belief as to


                                              - 12 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 13 of 90



the truth of the allegations contained in Paragraph 73 of the Complaint, and therefore deny them.

       74.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 74 of the Complaint, and therefore deny them.

       75.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 75 of the Complaint, and therefore deny them.

       76.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 76 of the Complaint, and therefore deny them.

       77.     Defendants deny the allegations contained in Paragraph 77 of the Complaint.

       78.     The allegations in Paragraph 78 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 78 of the Complaint.

       79.     The allegations in Paragraph 79 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

III.   THE TRUMP ENTERPRISE AGREES TO ENDORSE AND PROMOTE ACN

       THROUGH A PERVASIVE AND WIDELY DISSEMINATED MESSAGE

       A.      The ACN “Business Opportunity” Needed High-Profile Endorsement To

               Recruit and Maintain Investors

       80.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 80 of the Complaint, and therefore deny them.

       81.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 81 of the Complaint, and therefore deny them.

       82.     Defendants are without knowledge or information sufficient to form a belief as to


                                              - 13 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 14 of 90



the truth of the allegations contained in Paragraph 82 of the Complaint, and therefore deny them.

       83.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 83 of the Complaint, and therefore deny them.

       84.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 84 of the Complaint, and therefore deny them.

       85.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 85 of the Complaint, and therefore deny them.

       86.     The allegations in Paragraph 86 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 86

of the Complaint, and therefore deny them.

       87.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 87 of the Complaint, and therefore deny them.

       88.     The allegations in Paragraph 88 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 88

of the Complaint, and therefore deny them.

       B.      The Trumps Disseminated the Message Through ACN Videos

       89.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 89 of the Complaint, and therefore deny them.




                                               - 14 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 15 of 90



       C.      The Trumps Disseminated the Message Through Print and Online Media

       90.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 90 of the Complaint, and therefore deny them.

       91.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 91 of the Complaint, and therefore deny them.

       92.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 92 of the Complaint, and therefore deny them.

       93.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 93 of the Complaint, and therefore deny them.

       94.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 94 of the Complaint, and therefore deny them.

       95.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 95 of the Complaint, and therefore deny them.

       D.      Trump Disseminated the Message at ACN Events

       96.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 96 of the Complaint, and therefore deny them.

       97.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 97 of the Complaint, and therefore deny them.

       98.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 98 of the Complaint, and therefore deny them.

       E.      The Trumps Disseminated the Message Through National Primetime

               Television

       99.     The allegations in Paragraph 99 of the Complaint are legal conclusions and


                                              - 15 -
          Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 16 of 90



pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 99

of the Complaint, and therefore deny them.

          100.   The allegations in Paragraph 100 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 100 of the Complaint, and

therefore deny them.

          101.   The allegations in Paragraph 101 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

101 of the Complaint, and therefore deny them.

          102.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 102 of the Complaint, and therefore deny

them.

          103.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 103 of the Complaint, and therefore deny

them, except that Defendants deny that they conveyed “false and misleading” statements or

claims.




                                               - 16 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 17 of 90



IV.    THE TRUMP ENTERPRISE KNOWINGLY CONVEYED A CONSISTENT

       FRAUDULENT MESSAGE ABOUT ACN

       104.    The allegations in Paragraph 104 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 104 of the Complaint.

       A.      The Trump Enterprise Falsely Represented that the ACN Business

               Opportunity Offered Consumers a Reasonable Probability of Commercial

               Success

       105.    The allegations in Paragraph 105 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

105 of the Complaint, and therefore deny them, except that Defendants deny that they made false

representations.

       106.    The allegations in Paragraph 106 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

106 of the Complaint, and therefore deny them, except that Defendants deny that they made false

representations.

               1.      Trump Misrepresented ACN’s Risk-Profile

       107.    Defendants are without knowledge or information sufficient to form a belief as to


                                               - 17 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 18 of 90



the truth of the allegations contained in Paragraph 107 of the Complaint, and therefore deny

them, except that Defendants deny that they made false representations.

        108.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 108 of the Complaint, and therefore deny

them.

        109.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 109 of the Complaint, and therefore deny

them.

        110.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 110 of the Complaint, and therefore deny

them.

        111.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 111 of the Complaint, and therefore deny

them.

        112.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 112 of the Complaint, and therefore deny

them.

               2.     Trump Falsely Claimed That ACN’s Business Model (and Direct-Selling

                      in General) Provided a Viable Source of Income for Prospective

                      Investors.

        113.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 113 of the Complaint, and therefore deny

them, except that Defendants deny that they made false representations.


                                             - 18 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 19 of 90



        114.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 114 of the Complaint, and therefore deny

them.

        115.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 115 of the Complaint, and therefore deny

them.

        116.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 116 of the Complaint, and therefore deny

them.

        117.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 117 of the Complaint, and therefore deny

them.

        118.   The allegations in Paragraph 118 of the Complaint are legal conclusions and

therefore no response is required. To the extent that a further response is required, Defendants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 118 of the Complaint, and therefore deny them.

        119.   The allegations in Paragraph 119 of the Complaint are legal conclusions and

therefore no response is required. To the extent that a further response is required, Defendants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 119 of the Complaint, and therefore deny them.

        120.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 120 of the Complaint, and therefore deny

them.


                                               - 19 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 20 of 90



        121.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 121 of the Complaint, and therefore deny

them.

               3.      Trump Misrepresented the Commercial Viability of ACN’s Products,

                       Especially the ACN Video Phone.

        122.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 122 of the Complaint, and therefore deny

them, except that Defendants deny that they made false representations.

        123.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 123 of the Complaint, and therefore deny

them.

        124.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 124 of the Complaint, and therefore deny

them.

        125.   The allegations in Paragraph 125 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

125 of the Complaint, and therefore deny them.

        126.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 126 of the Complaint, and therefore deny

them.

        127.   Defendants are without knowledge or information sufficient to form a belief as to


                                               - 20 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 21 of 90



the truth of the allegations contained in Paragraph 127 of the Complaint, and therefore deny

them.

        128.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 128 of the Complaint, and therefore deny

them.

        129.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 129 of the Complaint, and therefore deny

them.

        130.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 130 of the Complaint, and therefore deny

them.

        131.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 131 of the Complaint, and therefore deny

them.

        132.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 132 of the Complaint, and therefore deny

them.

        133.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 133 of the Complaint, and therefore deny

them.

        134.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 134 of the Complaint, and therefore deny

them.


                                             - 21 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 22 of 90



        135.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 135 of the Complaint, and therefore deny

them.

        136.   The allegations in Paragraph 136 of the Complaint are legal conclusions and

therefore no response is required. To the extent that a further response is required, Defendants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 136 of the Complaint, and therefore deny them, except to deny that

Defendants made statements that were “false and misleading.”

        B.     The Trump Enterprise Falsely Represented that Trump Genuinely

               Supported ACN and Failed To Disclose That He Was Being Paid Lavishly

               for His Endorsement

        137.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 137 of the Complaint, and therefore deny

them.

        138.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 138 of the Complaint, and therefore deny

them.

        139.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 139 of the Complaint, and therefore deny

them.

        140.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 140 of the Complaint, and therefore deny

them.


                                               - 22 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 23 of 90



        141.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 141 of the Complaint, and therefore deny

them.

        142.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 142 of the Complaint, and therefore deny

them.

        143.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 143 of the Complaint, and therefore deny

them.

        144.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 144 of the Complaint, and therefore deny

them.

        145.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 145 of the Complaint, and therefore deny

them.

        146.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 146 of the Complaint, and therefore deny

them.

        147.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 147 of the Complaint, and therefore deny

them.

        148.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 148 of the Complaint, and therefore deny


                                             - 23 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 24 of 90



them.

        149.   The allegations in Paragraph 149 of the Complaint are legal conclusions and

therefore no response is required. To the extent that a further response is required, Defendants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 149 of the Complaint, and therefore deny them.

        150.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 150 of the Complaint, and therefore deny

them.

        151.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 151 of the Complaint, and therefore deny

them, except that Defendants deny that they made false or misleading representations.

        152.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 152 of the Complaint, and therefore deny

them.

        153.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 153 of the Complaint, and therefore deny

them.

        154.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 154 of the Complaint, and therefore deny

them.

        155.   Defendants admit that Mr. Trump received certain payments from non-party ACN

in connection with certain in-person appearances. Defendants are without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in


                                               - 24 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 25 of 90



Paragraph 155 of the Complaint, and therefore deny them.

        156.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 156 of the Complaint, and therefore deny

them.

        157.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 157 of the Complaint, and therefore deny

them.

        158.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 158 of the Complaint, and therefore deny

them.

        159.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 159 of the Complaint, and therefore deny

them.

        160.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 160 of the Complaint, and therefore deny

them.

        161.   The allegations in Paragraph 161 of the Complaint are legal conclusions and

therefore no response is required. To the extent that a further response is required, Defendants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 161 of the Complaint, and therefore deny them.




                                               - 25 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 26 of 90



        C.     The Trump Enterprise Falsely Represented that the Trumps’ Endorsement

               Was Predicated on Appropriate Due Diligence and Personal Experience with

               ACN’s Business

        162.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 162 of the Complaint, and therefore deny

them, except that Defendants deny that they made false or misleading representations.

        163.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 163 of the Complaint, and therefore deny

them.

        164.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 164 of the Complaint, and therefore deny

them, except that Defendants deny that they made false or misleading representations.

        165.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 165 of the Complaint, and therefore deny

them.

        166.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 166 of the Complaint, and therefore deny

them.

        167.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 167 of the Complaint, and therefore deny

them, except that Defendants deny that they made any false statements.




                                             - 26 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 27 of 90



V.      THE TRUMP ENTERPRISE’S FRAUDULENT PROMOTION AND

        ENDORSEMENT OF ACN WAS THE KEY FACTOR IN PLAINTIFFS’

        INVESTMENT DECISIONS

        168.   The allegations in Paragraph 168 of the Complaint are legal conclusions and

therefore no response is required. To the extent that a further response is required, Defendants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 168 of the Complaint, and therefore deny them.

        169.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 169 of the Complaint, and therefore deny

them.

        170.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 170 of the Complaint, and therefore deny

them.

        171.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 171 of the Complaint, and therefore deny

them.

        172.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 172 of the Complaint, and therefore deny

them.

        173.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 173 of the Complaint, and therefore deny

them.

        174.   Defendants are without knowledge or information sufficient to form a belief as to


                                               - 27 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 28 of 90



the truth of the allegations contained in Paragraph 174 of the Complaint, and therefore deny

them.

        175.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 175 of the Complaint, and therefore deny

them.

        176.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 176 of the Complaint, and therefore deny

them.

        177.   The allegations in Paragraph 177 of the Complaint are legal conclusions and

therefore no response is required. To the extent that a further response is required, Defendants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 177 of the Complaint, and therefore deny them.

        178.   The allegations in Paragraph 178 of the Complaint are legal conclusions and

therefore no response is required. To the extent that a further response is required, Defendants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 178 of the Complaint, and therefore deny them.

        179.   Defendants admit that Eric Trump has interacted with one or more of the co-

founders of ACN. Defendants are without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations contained in Paragraph 179 of the Complaint, and

therefore deny them.

        180.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 180 of the Complaint, and therefore deny

them.


                                               - 28 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 29 of 90



        A.     Jane Doe

        181.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 181 of the Complaint, and therefore deny

them.

        182.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 182 of the Complaint, and therefore deny

them.

        183.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 183 of the Complaint, and therefore deny

them.

        184.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 184 of the Complaint, and therefore deny

them.

        185.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 185 of the Complaint, and therefore deny

them.

        186.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 186 of the Complaint, and therefore deny

them.

        187.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 187 of the Complaint, and therefore deny

them.

        188.   Defendants are without knowledge or information sufficient to form a belief as to


                                             - 29 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 30 of 90



the truth of the allegations contained in Paragraph 188 of the Complaint, and therefore deny

them.

        189.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 189 of the Complaint, and therefore deny

them.

        190.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 190 of the Complaint, and therefore deny

them.

        191.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 191 of the Complaint, and therefore deny

them.

        192.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 192 of the Complaint, and therefore deny

them.

        193.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 193 of the Complaint, and therefore deny

them.

        194.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 194 of the Complaint, and therefore deny

them.

        195.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 195 of the Complaint, and therefore deny

them.


                                             - 30 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 31 of 90



        196.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 196 of the Complaint, and therefore deny

them.

        197.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 197 of the Complaint, and therefore deny

them.

        198.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 198 of the Complaint, and therefore deny

them.

        199.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 199 of the Complaint, and therefore deny

them.

        200.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 200 of the Complaint, and therefore deny

them.

        201.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 201 of the Complaint, and therefore deny

them.

        202.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 202 of the Complaint, and therefore deny

them.

        203.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 203 of the Complaint, and therefore deny


                                             - 31 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 32 of 90



them.

        204.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 204 of the Complaint, and therefore deny

them.

        205.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 205 of the Complaint, and therefore deny

them.

        206.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 206 of the Complaint, and therefore deny

them.

        207.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 207 of the Complaint, and therefore deny

them.

        208.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 208 of the Complaint, and therefore deny

them.

        209.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 209 of the Complaint, and therefore deny

them.

        210.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 210 of the Complaint, and therefore deny

them.

        211.   Defendants are without knowledge or information sufficient to form a belief as to


                                             - 32 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 33 of 90



the truth of the allegations contained in Paragraph 211 of the Complaint, and therefore deny

them.

        212.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 212 of the Complaint, and therefore deny

them.

        213.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 213 of the Complaint, and therefore deny

them.

        214.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 214 of the Complaint, and therefore deny

them.

        215.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 215 of the Complaint, and therefore deny

them.

        216.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 216 of the Complaint, and therefore deny

them.

        217.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 217 of the Complaint, and therefore deny

them.

        218.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 218 of the Complaint, and therefore deny

them.


                                             - 33 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 34 of 90



        219.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 219 of the Complaint, and therefore deny

them.

        B.     Luke Loe

        220.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 220 of the Complaint, and therefore deny

them.

        221.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 221 of the Complaint, and therefore deny

them.

        222.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 222 of the Complaint, and therefore deny

them.

        223.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 223 of the Complaint, and therefore deny

them.

        224.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 224 of the Complaint, and therefore deny

them.

        225.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 225 of the Complaint, and therefore deny

them.

        226.   Defendants are without knowledge or information sufficient to form a belief as to


                                             - 34 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 35 of 90



the truth of the allegations contained in Paragraph 226 of the Complaint, and therefore deny

them.

        227.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 227 of the Complaint, and therefore deny

them.

        228.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 228 of the Complaint, and therefore deny

them.

        229.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 229 of the Complaint, and therefore deny

them.

        230.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 230 of the Complaint, and therefore deny

them.

        231.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 231 of the Complaint, and therefore deny

them.

        232.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 232 of the Complaint, and therefore deny

them.

        233.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 233 of the Complaint, and therefore deny

them.


                                             - 35 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 36 of 90



        234.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 234 of the Complaint, and therefore deny

them.

        C.     Richard Roe

        235.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 235 of the Complaint, and therefore deny

them.

        236.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 236 of the Complaint, and therefore deny

them.

        237.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 237 of the Complaint, and therefore deny

them.

        238.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 238 of the Complaint, and therefore deny

them.

        239.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 239 of the Complaint, and therefore deny

them.

        240.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 240 of the Complaint, and therefore deny

them.

        241.   Defendants are without knowledge or information sufficient to form a belief as to


                                             - 36 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 37 of 90



the truth of the allegations contained in Paragraph 241 of the Complaint, and therefore deny

them.

        242.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 242 of the Complaint, and therefore deny

them.

        243.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 243 of the Complaint, and therefore deny

them.

        244.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 244 of the Complaint, and therefore deny

them.

        245.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 245 of the Complaint, and therefore deny

them.

        246.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 246 of the Complaint, and therefore deny

them.

        247.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 247 of the Complaint, and therefore deny

them.

        248.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 248 of the Complaint, and therefore deny

them.


                                             - 37 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 38 of 90



        249.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 249 of the Complaint, and therefore deny

them.

        250.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 250 of the Complaint, and therefore deny

them.

        251.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 251 of the Complaint, and therefore deny

them.

        252.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 252 of the Complaint, and therefore deny

them.

        253.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 253 of the Complaint, and therefore deny

them.

        254.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 254 of the Complaint, and therefore deny

them.

        255.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 255 of the Complaint, and therefore deny

them.

        256.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 256 of the Complaint, and therefore deny


                                             - 38 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 39 of 90



them.

        257.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 257 of the Complaint, and therefore deny

them.

        D.     Mary Moe

        258.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 258 of the Complaint, and therefore deny

them.

        259.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 259 of the Complaint, and therefore deny

them.

        260.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 260 of the Complaint, and therefore deny

them.

        261.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 261 of the Complaint, and therefore deny

them.

        262.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 262 of the Complaint, and therefore deny

them.

        263.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 263 of the Complaint, and therefore deny

them.


                                             - 39 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 40 of 90



        264.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 264 of the Complaint, and therefore deny

them.

        265.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 265 of the Complaint, and therefore deny

them.

        266.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 266 of the Complaint, and therefore deny

them.

        267.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 267 of the Complaint, and therefore deny

them.

        268.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 268 of the Complaint, and therefore deny

them.

        269.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 269 of the Complaint, and therefore deny

them.

        270.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 270 of the Complaint, and therefore deny

them.

        271.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 271 of the Complaint, and therefore deny


                                             - 40 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 41 of 90



them.

        272.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 272 of the Complaint, and therefore deny

them.

        273.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 273 of the Complaint, and therefore deny

them.

        274.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 274 of the Complaint, and therefore deny

them.

        275.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 275 of the Complaint, and therefore deny

them.

        276.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 276 of the Complaint, and therefore deny

them.

        277.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 277 of the Complaint, and therefore deny

them.

        278.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 278 of the Complaint, and therefore deny

them.

        279.   Defendants are without knowledge or information sufficient to form a belief as to


                                             - 41 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 42 of 90



the truth of the allegations contained in Paragraph 279 of the Complaint, and therefore deny

them.

        280.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 280 of the Complaint, and therefore deny

them, except that Defendants deny that they engaged in fraudulent conduct.

        281.   The allegations in Paragraph 281 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 281.

VI.     THE TRUMP ENTERPRISE AND ACN’S CO-FOUNDER WERE INVOLVED

        INSIDE DEALS THAT FACILITATED MONEY FLOW BETWEEN THEM

        282.   The allegations in Paragraph 282 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

282 of the Complaint, and therefore deny them.

        A.     ACN’s Co-Founder Bought Property Around The Trump Organization’s

               Major Golf Course Development in North Carolina

        283.   The allegations in Paragraph 283 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants admit that TNGC Charlotte, LLC

acquired The Point Lake and Golf Club in Mooresville, North Carolina, and renamed it Trump

National Golf Club Charlotte. Defendants are without knowledge or information sufficient to


                                               - 42 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 43 of 90



form a belief as to the truth of the remaining allegations contained in Paragraph 283 of the

Complaint, and therefore deny them.

       284.    The allegations in Paragraph 284 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 284 of the Complaint, and

therefore deny them.

       285.    The allegations in Paragraph 285 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 285 of the Complaint, and

therefore deny them.

       286.    The allegations in Paragraph 286 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants admit that Trump International Realty Charlotte is a real

estate brokerage based at TNGC Charlotte. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in Paragraph 286

of the Complaint, and therefore deny them.

       287.    The allegations in Paragraph 287 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants admit that Mr. Trump acknowledged the birth of his

grandson in October 2013. Defendants are without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations contained in Paragraph 287 of the Complaint,


                                               - 43 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 44 of 90



and therefore deny them.

       288.    The allegations in Paragraph 288 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 288 of the Complaint, and

therefore deny them.

       289.    The allegations in Paragraph 289 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

289 of the Complaint, and therefore deny them.

       290.    The allegations in Paragraph 290 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants admit the allegations contained in Paragraph 290 of the

Complaint.

       B.      ACN Has Paid the Trump Enterprise To Hold Charitable Golf Tournaments

               at Trump Golf Clubs

       291.    The allegations in Paragraph 291 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

291 of the Complaint, and therefore deny them.

       292.    The allegations in Paragraph 292 of the Complaint pertain to claims that have


                                               - 44 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 45 of 90



been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants admit that ACN sponsored certain golf tournaments at

TNGC Charlotte. Defendants are without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations contained in Paragraph 292 of the Complaint, and

therefore deny them.

       293.    The allegations in Paragraph 293 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

293 of the Complaint, and therefore deny them.

       294.    The allegations in Paragraph 294 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 294 of the Complaint, and

therefore deny them.

       295.    The allegations in Paragraph 295 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 295 of the Complaint, and

therefore deny them.

       296.    The allegations in Paragraph 296 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form


                                               - 45 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 46 of 90



a belief as to the truth of the allegations contained in Paragraph 296 of the Complaint, and

therefore deny them.

       297.    The allegations in Paragraph 297 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants admit that ACN has participated in fundraisers at TNGC

Westchester, certain proceeds of which went to St. Jude Children’s Research Hospital, a charity

for which Eric Trump has fundraised. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in Paragraph 297

of the Complaint, and therefore deny them.

       C.      Trump Joined the Advisory Board of the SUCCESS Foundation, an Affiliate

               of Success from Home Magazine, Which Distributed Millions of “Personal

               Development” Books to Teens

       298.    The allegations in Paragraph 298 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 298 of the Complaint, and

therefore deny them.

       299.    The allegations in Paragraph 299 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 299 of the Complaint, and

therefore deny them.

       300.    The allegations in Paragraph 300 of the Complaint pertain to claims that have


                                               - 46 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 47 of 90



been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 300 of the Complaint, and

therefore deny them.

       301.    The allegations in Paragraph 301 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 301 of the Complaint, and

therefore deny them.

       302.    The allegations in Paragraph 302 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 302 of the Complaint, and

therefore deny them.

       303.    The allegations in Paragraph 303 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 303 of the Complaint, and

therefore deny them.

       304.    The allegations in Paragraph 304 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 304 of the Complaint, and


                                              - 47 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 48 of 90



therefore deny them.

VII.    THE TRUMP ENTERPRISE’S ONGOING PROMOTION AND ENDORSEMENT

        OF ACN

        305.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 305 of the Complaint, and therefore deny

them.

        306.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 306 of the Complaint, and therefore deny

them.

        307.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 307 of the Complaint, and therefore deny

them.

        308.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 308 of the Complaint, and therefore deny

them.

        309.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 309 of the Complaint, and therefore deny

them.

        310.   The allegations in Paragraph 310 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

310 of the Complaint, and therefore deny them.


                                               - 48 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 49 of 90



        311.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 311 of the Complaint, and therefore deny

them.

VIII. THE TRUMP ENTERPRISE’S FRAUDULENT PROMOTION AND

        ENDORSEMENT OF THE TRUMP NETWORK

        312.   The allegations in Paragraph 312 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants admit that an affiliate of Defendants

entered into an agreement with Ideal Health. Defendants are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in Paragraph 312

of the Complaint, and therefore deny them.

        313.   The allegations in Paragraph 313 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 313 of the Complaint.

        A.     Ideal Health Background & DSNC Licensing Deal

        314.   The allegations in Paragraph 314 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 314 of the Complaint, and

therefore deny them.

        315.   The allegations in Paragraph 315 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a


                                               - 49 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 50 of 90



further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 315 of the Complaint, and

therefore deny them.

       316.    The allegations in Paragraph 316 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 316 of the Complaint, and

therefore deny them.

       317.    The allegations in Paragraph 317 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 317 of the Complaint, and

therefore deny them.

       318.    The allegations in Paragraph 318 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants admit that TTN, LLC and DSN

Licensing, LLC entered into an agreement on or about March 4, 2009. Defendants are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 318 of the Complaint, and therefore deny them.

       319.    The allegations in Paragraph 319 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 319 of the Complaint, and


                                              - 50 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 51 of 90



therefore deny them.

       320.    The allegations in Paragraph 320 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 320 of the Complaint, and

therefore deny them.

       B.      Background on The Trump Network

       321.    The allegations in Paragraph 321 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 321 of the Complaint, and

therefore deny them.

       322.    The allegations in Paragraph 322 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 322 of the Complaint, and

therefore deny them.

       C.      Trump Promoted and Endorsed the Trump Network with a Widely

               Distributed and Pervasive Message

       323.    The allegations in Paragraph 323 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 323 of the Complaint, and


                                              - 51 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 52 of 90



therefore deny them, except that Defendants deny that they disseminated or distributed false

statements.

       324.    The allegations in Paragraph 324 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 324 of the Complaint, and

therefore deny them.

       325.    The allegations in Paragraph 325 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 325 of the Complaint, and

therefore deny them, except that Defendants deny that they made false statements or claims.

       326.    The allegations in Paragraph 326 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 326 of the Complaint, and

therefore deny them, except that Defendants deny that they made false statements or claims.

       327.    The allegations in Paragraph 327 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants admit that Mr. Trump spoke at events hosted by The

Trump Network. Defendants are without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations contained in Paragraph 327 of the Complaint, and

therefore deny them.


                                              - 52 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 53 of 90



       D.      Trump Falsely Represented That Consumers Had a Reasonable Probability

               of Commercial Success in The Trump Network

       328.    The allegations in Paragraph 328 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 328 of the Complaint, and

therefore deny them, except that Defendants deny that they made misrepresentations or “false

and misleading” statements or claims.

       329.    The allegations in Paragraph 329 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 329 of the Complaint, and

therefore deny them.

       330.    The allegations in Paragraph 330 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 330 of the Complaint, and

therefore deny them.

       331.    The allegations in Paragraph 331 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 331 of the Complaint, and

therefore deny them.


                                              - 53 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 54 of 90



       332.    The allegations in Paragraph 332 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 332 of the Complaint, and

therefore deny them.

       333.    The allegations in Paragraph 333 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 333 of the Complaint, and

therefore deny them, except that Defendants deny that they made misrepresentations.

       334.    The allegations in Paragraph 334 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 334 of the Complaint, and

therefore deny them.

       335.    The allegations in Paragraph 335 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 335 of the Complaint, and

therefore deny them.

       336.    The allegations in Paragraph 336 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form


                                              - 54 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 55 of 90



a belief as to the truth of the allegations contained in Paragraph 336 of the Complaint, and

therefore deny them.

       337.    The allegations in Paragraph 337 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 337 of the Complaint, and

therefore deny them.

       338.    The allegations in Paragraph 338 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

338 of the Complaint, and therefore deny them.

       339.    The allegations in Paragraph 339 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 339 of the Complaint, and

therefore deny them.

       340.    The allegations in Paragraph 340 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 340 of the Complaint, and

therefore deny them.

       341.    The allegations in Paragraph 341 of the Complaint pertain to claims that have


                                               - 55 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 56 of 90



been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 341 of the Complaint, and

therefore deny them.

       342.    The allegations in Paragraph 342 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 342 of the Complaint, and

therefore deny them.

       343.    The allegations in Paragraph 343 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 343 of the Complaint, and

therefore deny them, except that Defendants deny that they made false statements or claims.

       344.    The allegations in Paragraph 344 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 344 of the Complaint, and

therefore deny them.

       345.    The allegations in Paragraph 345 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 345 of the Complaint, and


                                              - 56 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 57 of 90



therefore deny them.

       E.      Trump Falsely Represented that He Was Endorsing The Trump Network

               Because It Was His Company and Because He Genuinely Believed It Would

               Be a Success

       346.    The allegations in Paragraph 346 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 346 of the Complaint, and

therefore deny them.

       347.    The allegations in Paragraph 347 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 347 of the Complaint, and

therefore deny them.

       348.    The allegations in Paragraph 348 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 348 of the Complaint, and

therefore deny them.

       349.    The allegations in Paragraph 349 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 349 of the Complaint, and


                                              - 57 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 58 of 90



therefore deny them.

       350.    The allegations in Paragraph 350 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

350 of the Complaint, and therefore deny them.

       351.    The allegations in Paragraph 351 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 351 of the Complaint, and

therefore deny them.

       352.    The allegations in Paragraph 352 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

352 of the Complaint, and therefore deny them.

       353.    The allegations in Paragraph 353 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

353 of the Complaint, and therefore deny them.

       354.    The allegations in Paragraph 354 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a


                                               - 58 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 59 of 90



further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 354 of the Complaint, and

therefore deny them, except that Defendants deny that they made misrepresentations.

       355.    The allegations in Paragraph 355 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 355 of the Complaint, and

therefore deny them.

       356.    The allegations in Paragraph 356 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 356 of the Complaint, and

therefore deny them.

       357.    The allegations in Paragraph 357 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 357 of the Complaint, and

therefore deny them.

IX.    THE TRUMP ENTERPRISE’S FRAUDULENT PROMOTION AND

       ENDORSEMENT OF THE TRUMP INSTITUTE

       358.    The allegations in Paragraph 358 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants admit that Trump University LLC and Business


                                              - 59 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 60 of 90



Strategies Group, LLC entered into an agreement to form the “Trump Institute.” Defendants are

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 358 of the Complaint, and therefore deny them.

       359.    The allegations in Paragraph 359 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

359 of the Complaint, and therefore deny them.

       360.    The allegations in Paragraph 360 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 360 of the Complaint.

       A.      Trump Falsely Represented That Consumers Had Reasonable Probability of

               Commercial Success in The Trump Institute

       361.    The allegations in Paragraph 361 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 361 of the Complaint, and

therefore deny them.

       362.    The allegations in Paragraph 362 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 362 of the Complaint, and


                                               - 60 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 61 of 90



therefore deny them, except to deny that Defendants made false claims.

       363.    The allegations in Paragraph 363 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 363 of the Complaint, and

therefore deny them.

       364.    The allegations in Paragraph 364 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 364 of the Complaint, and

therefore deny them.

       365.    The allegations in Paragraph 365 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 365 of the Complaint, and

therefore deny them.

       366.    The allegations in Paragraph 366 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

366 of the Complaint, and therefore deny them.

       367.    The allegations in Paragraph 367 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a


                                               - 61 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 62 of 90



further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 367 of the Complaint, and

therefore deny them.

       368.    The allegations in Paragraph 368 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 368 of the Complaint, and

therefore deny them.

       369.    The allegations in Paragraph 369 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 369 of the Complaint, and

therefore deny them, except that Defendants deny that they made false statements or claims.

       370.    The allegations in Paragraph 370 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 370 of the Complaint, and

therefore deny them.

       371.    The allegations in Paragraph 371 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 371 of the Complaint, and

therefore deny them.


                                              - 62 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 63 of 90



       B.      Trump Falsely Represented that He Supported the Trump Institute Because

               He Believed It Offered a Reasonable Probability of Commercial Success

               (Rather than Because the Trump Enterprise Was Being Paid)

       372.    The allegations in Paragraph 372 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 372 of the Complaint, and

therefore deny them, except that Defendants deny that they made false statements or claims.

       373.    The allegations in Paragraph 373 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 373 of the Complaint, and

therefore deny them.

       374.    The allegations in Paragraph 374 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

374 of the Complaint, and therefore deny them, except that Defendants deny that they engaged

in fraudulent conduct.

       375.    The allegations in Paragraph 375 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 375 of the Complaint, and


                                               - 63 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 64 of 90



therefore deny them.

       376.    The allegations in Paragraph 376 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 376 of the Complaint, and

therefore deny them.

       377.    The allegations in Paragraph 377 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 377 of the Complaint, and

therefore deny them.

       378.    The allegations in Paragraph 378 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 378 of the Complaint, and

therefore deny them.

       379.    The allegations in Paragraph 379 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 379 of the Complaint, and

therefore deny them.

       380.    The allegations in Paragraph 380 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a


                                              - 64 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 65 of 90



further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 380 of the Complaint, and

therefore deny them.

       381.    The allegations in Paragraph 381 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 381 of the Complaint, and

therefore deny them.

       382.    The allegations in Paragraph 382 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 382 of the Complaint, and

therefore deny them.

       383.    The allegations in Paragraph 383 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 383 of the Complaint, and

therefore deny them.

       384.    The allegations in Paragraph 384 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

384 of the Complaint, and therefore deny them, except that Defendants deny that they engaged


                                               - 65 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 66 of 90



in fraudulent conduct.

       385.    The allegations in Paragraph 385 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 385 of the Complaint, and

therefore deny them.

       386.    The allegations in Paragraph 386 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 386 of the Complaint, and

therefore deny them.

       387.    The allegations in Paragraph 387 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 387 of the Complaint, and

therefore deny them.

       388.    The allegations in Paragraph 388 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 388 of the Complaint, and

therefore deny them.

       389.    The allegations in Paragraph 389 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a


                                              - 66 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 67 of 90



further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 389 of the Complaint, and

therefore deny them.

       390.    The allegations in Paragraph 390 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 390 of the Complaint, and

therefore deny them.

       C.      Trump Falsely Represented that His Endorsement Was Predicated on

               Appropriate Due Diligence and/or Inside Information

       391.    The allegations in Paragraph 391 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 391 of the Complaint, and

therefore deny them, except that Defendants deny that they made misrepresentations.

       392.    The allegations in Paragraph 392 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 392 of the Complaint, and

therefore deny them.

       393.    The allegations in Paragraph 393 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form


                                              - 67 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 68 of 90



a belief as to the truth of the allegations contained in Paragraph 393 of the Complaint, and

therefore deny them.

       394.    The allegations in Paragraph 394 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 394 of the Complaint, and

therefore deny them.

       395.    The allegations in Paragraph 395 of the Complaint pertain to claims that have

been dismissed from this action and therefore no response is required. To the extent that a

further response is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 395 of the Complaint, and

therefore deny them.

       X.      CLASS ALLEGATIONS

       396.    Defendants admit that this purports to be an action pursuant to Federal Rule of

Civil Procedure 23. The remaining allegations in Paragraph 396 of the Complaint are legal

conclusions to which no response is required.

       397.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph

397 of the Complaint.

       398.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph

398 of the Complaint.

       399.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph

399 of the Complaint.

       400.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph


                                                - 68 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 69 of 90



400 of the Complaint.

       401.    The allegations in Paragraph 401 of the Complaint are legal conclusions to which

no response is required.

       402.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph

402 of the Complaint. The remaining allegations in Paragraph 402 of the Complaint are legal

conclusions to which no response is required.

       403.    The allegations in Paragraph 403 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 403 of the Complaint, and therefore deny them.

       404.    The allegations in Paragraph 404 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 404 of the Complaint, and therefore deny them.

       405.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph

405 of the Complaint. The remaining allegations in Paragraph 405 of the Complaint are legal

conclusions to which no response is required.

       406.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph

406 of the Complaint. The remaining allegations in Paragraph 406 of the Complaint are legal

conclusions to which no response is required.

       407.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph

407 of the Complaint. The remaining allegations in Paragraph 407 of the Complaint are legal

conclusions to which no response is required.


                                                - 69 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 70 of 90



       408.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph

408 of the Complaint. The remaining allegations in Paragraph 408 of the Complaint are legal

conclusions to which no response is required.

       409.    The allegations in Paragraph 409 of the Complaint are legal conclusions to which

no response is required.

       410.    The allegations in Paragraph 410 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 410 of the Complaint, and therefore deny them.

       411.    The allegations in Paragraph 411 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations in Paragraph 411 of the Complaint.

       412.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph

412 of the Complaint. The remaining allegations in Paragraph 412 of the Complaint are legal

conclusions to which no response is required.

       413.    Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph

413 of the Complaint. The remaining allegations in Paragraph 413 of the Complaint are legal

conclusions to which no response is required.

       414.    The allegations in Paragraph 414 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 414 of the Complaint.

       415.    The allegations in Paragraph 415 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the


                                                - 70 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 71 of 90



allegations contained in Paragraph 415 of the Complaint.

       416.    The allegations in Paragraph 416 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 416 of the Complaint.

       417.    The allegations in Paragraph 417 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 417 of the Complaint, and therefore deny them.

       418.    The allegations in Paragraph 418 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 418 of the Complaint, and therefore deny them.

       419.    The allegations in Paragraph 419 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 419 of the Complaint.

       420.    The allegations in Paragraph 420 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 420 of the Complaint, and therefore deny them.

       421.    The allegations in Paragraph 421 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 421 of the Complaint.




                                               - 71 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 72 of 90



                                     CAUSES OF ACTION

COUNT ONE:             Racketeering in Violation of the Racketeering Influenced and
                       Corrupt Organizations Act, 18 U.S.C. § 1962(c)

       422.    Defendants incorporate and adopt by reference the preceding responses of their

Answer.

       423.    The allegations in Paragraph 423 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

423 of the Complaint, and therefore deny them.

       424.    The allegations in Paragraph 424 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 424 of the Complaint.

       425.    The allegations in Paragraph 425 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 425 of the Complaint.

       426.    The allegations in Paragraph 426 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 426 of the Complaint.

       427.    The allegations in Paragraph 427 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

                                               - 72 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 73 of 90



To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 427 of the Complaint.

       428.    The allegations in Paragraph 428 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 428 of the Complaint.

       429.    The allegations in Paragraph 429 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

429 of the Complaint, and therefore deny them.

       430.    The allegations in Paragraph 430 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

430 of the Complaint, and therefore deny them.

       431.    The allegations in Paragraph 431 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

431 of the Complaint, and therefore deny them.

       432.    The allegations in Paragraph 432 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.


                                               - 73 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 74 of 90



To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

432 of the Complaint, and therefore deny them.

       433.    The allegations in Paragraph 433 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

433 of the Complaint, and therefore deny them.

       434.    The allegations in Paragraph 434 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 434 of the Complaint.

       435.    The allegations in Paragraph 435 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 435 of the Complaint.

       436.    The allegations in Paragraph 436 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 436 of the Complaint.

       437.    The allegations in Paragraph 437 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in


                                               - 74 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 75 of 90



Paragraph 437 of the Complaint.

       438.    The allegations in Paragraph 438 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 438 of the Complaint.

       439.    The allegations in Paragraph 439 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

439 of the Complaint, and therefore deny them, except that Defendants deny that they engaged

in fraudulent conduct.

       440.    The allegations in Paragraph 440 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

440 of the Complaint, and therefore deny them, except that Defendants deny that they engaged

in fraudulent conduct.

       441.    The allegations in Paragraph 441 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 441 of the Complaint.

       442.    The allegations in Paragraph 442 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.


                                               - 75 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 76 of 90



To the extent that a further response is required, Defendants deny that Plaintiffs are entitled to

the relief requested in Paragraph 442 of the Complaint.

COUNT TWO:             Conspiracy to Conduct the Affairs of a Racketeering Enterprise, 18
                       U.S.C. § 1962(d)

       443.    Defendants incorporate and adopt by reference the preceding responses of their

Answer.

       444.    The allegations in Paragraph 444 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 444 of the Complaint.

       445.    The allegations in Paragraph 445 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 445 of the Complaint.

       446.    The allegations in Paragraph 446 of the Complaint are legal conclusions and

pertain to claims that have been dismissed from this action and therefore no response is required.

To the extent that a further response is required, Defendants deny the allegations contained in

Paragraph 446 of the Complaint.

COUNT THREE:           Dissemination of Untrue and Misleading Public Statements in
                       Violation of California Business and Professions Code § 17500 et seq.

       447.    Defendants incorporate and adopt by reference the preceding responses of their

Answer.

       448.    The allegations in Paragraph 448 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without


                                               - 76 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 77 of 90



knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 448 of the Complaint, and therefore deny them.

       449.    The allegations in Paragraph 449 of the Complaint are legal conclusions to which

no response is required.

       450.    The allegations in Paragraph 450 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 450.

       451.    The allegations in Paragraph 451 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 451 of the Complaint, and therefore deny them, except that Defendants deny that

they engaged in fraudulent conduct.

       452.    The allegations in Paragraph 452 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 452 of the Complaint.

       453.    The allegations in Paragraph 453 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 453 of the Complaint.

       454.    The allegations in Paragraph 454 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 454 of the Complaint, and therefore deny them, except that Defendants deny that

they made “false and misleading” statements or claims.


                                               - 77 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 78 of 90



       455.    The allegations in Paragraph 455 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 455 of the Complaint.

       456.    The allegations in Paragraph 456 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny that

Plaintiffs are entitled to the relief requested in Paragraph 456 of the Complaint.

COUNT FOUR:            Unfair Competition in Violation of California Business and
                       Professions Code § 17200 et seq.

       457.    Defendants incorporate and adopt by reference the preceding responses of their

Answer.

       458.    The allegations in Paragraph 458 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 458 of the Complaint, and therefore deny them.

       459.    The allegations in Paragraph 459 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 459 of the Complaint.

       460.    The allegations in Paragraph 460 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 460 of the Complaint.

       461.    The allegations in Paragraph 461 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 461 of the Complaint.

       462.    The allegations in Paragraph 462 of the Complaint are legal conclusions to which

                                               - 78 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 79 of 90



no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 462 of the Complaint, and therefore deny them, except that Defendants deny that

they engaged in fraudulent conduct.

       463.    The allegations in Paragraph 463 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 463 of the Complaint, and therefore deny them, except that Defendants deny that

they made “false and misleading” statements or claims.

       464.    The allegations in Paragraph 464 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 464 of the Complaint.

       465.    The allegations in Paragraph 465 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 465 of the Complaint, and therefore deny them, except that Defendants deny that

they made “false and misleading” statements or claims.

       466.    The allegations in Paragraph 466 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 466 of the Complaint.

       467.    The allegations in Paragraph 467 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 467 of the Complaint.


                                               - 79 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 80 of 90



       468.    The allegations in Paragraph 468 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny that

Plaintiffs are entitled to the relief requested in Paragraph 468 of the Complaint.

COUNT FIVE:            Unfair and Deceptive Trade Practices in Violation of Maryland
                       Consumer Protection Act, Md. Code Ann., Com. Law § 13-301

       469.    Defendants incorporate and adopt by reference the preceding responses of their

Answer.

       470.    The allegations in Paragraph 470 of the Complaint are legal conclusions to which

no response is required.

       471.    The allegations in Paragraph 471 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 471 of the Complaint.

       472.    The allegations in Paragraph 472 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 472 of the Complaint.

       473.    The allegations in Paragraph 473 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 473 of the Complaint, and therefore deny them, except that Defendants deny that

they engaged in fraudulent conduct.

       474.    The allegations in Paragraph 474 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 474 of the Complaint.

       475.    The allegations in Paragraph 475 of the Complaint are legal conclusions to which

                                               - 80 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 81 of 90



no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 475 of the Complaint.

       476.    The allegations in Paragraph 476 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny that

Plaintiffs are entitled to the relief requested in Paragraph 476 of the Complaint.

COUNT SIX:             Unfair and Deceptive Acts or Practices in Violation of Pennsylvania
                       Unfair Trade Practices and Consumer Protection Law (“UTPCPL”)
                       73 Pa. Stat. Ann. § 201-2(4) et seq.

       477.    Defendants incorporate and adopt by reference the preceding responses of their

Answer.

       478.    The allegations in Paragraph 478 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 478 of the Complaint, and therefore deny them.

       479.    The allegations in Paragraph 479 of the Complaint are legal conclusions to which

no response is required.

       480.    The allegations in Paragraph 480 of the Complaint are legal conclusions to which

no response is required.

       481.    The allegations in Paragraph 481 of the Complaint are legal conclusions to which

no response is required.

       482.    The allegations in Paragraph 482 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 482 of the Complaint.

       483.    The allegations in Paragraph 483 of the Complaint are legal conclusions to which


                                               - 81 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 82 of 90



no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 483 of the Complaint, and therefore deny them, except that Defendants deny that

they engaged in fraudulent conduct.

       484.    The allegations in Paragraph 484 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 484 of the Complaint, and therefore deny them.

       485.    The allegations in Paragraph 485 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 485 of the Complaint.

       486.    The allegations in Paragraph 486 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 486 of the Complaint.

       487.    The allegations in Paragraph 487 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 487 of the Complaint, and therefore deny them, except that Defendants deny that

they made “false and misleading” statements or claims.

       488.    The allegations in Paragraph 488 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 488 of the Complaint.

       489.    The allegations in Paragraph 489 of the Complaint are legal conclusions to which


                                               - 82 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 83 of 90



no response is required. To the extent that a further response is required, Defendants deny that

Plaintiffs are entitled to the relief requested in Paragraph 489 of the Complaint.

COUNT SEVEN:           Common Law Fraud

       490.    Defendants incorporate and adopt by reference the preceding responses of their

Answer.

       491.    The allegations in Paragraph 491 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 491 of the Complaint.

       492.    The allegations in Paragraph 492 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 492 of the Complaint, and therefore deny them, except that Defendants deny that

they engaged in fraudulent conduct.

       493.    The allegations in Paragraph 493 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 493 of the Complaint.

       494.    The allegations in Paragraph 494 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 494 of the Complaint.

       495.    The allegations in Paragraph 495 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 495 of the Complaint, and therefore deny them, except that Defendants deny that


                                               - 83 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 84 of 90



they made “false and misleading” statements or claims.

       496.    The allegations in Paragraph 496 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 496 of the Complaint.

       497.    The allegations in Paragraph 497 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny that

Plaintiffs are entitled to the relief requested in Paragraph 497 of the Complaint.

COUNT EIGHT:           Common Law Negligent Misrepresentation

       498.    Defendants incorporate and adopt by reference the preceding responses of their

Answer.

       499.    The allegations in Paragraph 499 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 499 of the Complaint.

       500.    The allegations in Paragraph 500 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 500 of the Complaint.

       501.    The allegations in Paragraph 501 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 501 of the Complaint, and therefore deny them, except that Defendants deny that

they made misrepresentations.

       502.    The allegations in Paragraph 502 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the


                                               - 84 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 85 of 90



allegations contained in Paragraph 502 of the Complaint.

       503.    The allegations in Paragraph 503 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 503 of the Complaint.

       504.    The allegations in Paragraph 504 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny the

allegations contained in Paragraph 504 of the Complaint.

       505.    The allegations in Paragraph 505 of the Complaint are legal conclusions to which

no response is required. To the extent that a further response is required, Defendants deny that

Plaintiffs are entitled to the relief requested in Paragraph 505 of the Complaint.

                                    PRAYER FOR RELIEF

       A.      Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph A

of the Prayer for Relief.

       B.      Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph B

of the Prayer for Relief.

       C.      Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph C

of the Prayer for Relief.

       D.      Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph D

of the Prayer for Relief.

       E.      Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph E

of the Prayer for Relief.

       F.      Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph F

of the Prayer for Relief.


                                               - 85 -
        Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 86 of 90



        G.      Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph G

of the Prayer for Relief.

        H.      Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph H

of the Prayer for Relief.

        I.      Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph I

of the Prayer for Relief.

        J.      Defendants deny that Plaintiffs are entitled to the relief requested in Paragraph J

of the Prayer for Relief.

                                          JURY DEMAND

        No response is required to the Jury Demand. To the extent that a further response is

required, Defendants deny that Plaintiffs are entitled to the relief requested in the Jury Demand.

                                   AFFIRMATIVE DEFENSES

        Defendants set forth below their affirmative defenses. By setting forth these affirmative

defenses, Defendants do not assume the burden of proving any fact, issue, or element of a cause

of action where such burden properly rests with Plaintiffs. Moreover, nothing stated herein is

intended as or shall be an acknowledgement that any particular issue or subject matter

necessarily is relevant to Plaintiffs’ allegations.

                                FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

        Plaintiffs fail to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE
                                   (Arbitration Clause)

        Plaintiffs’ claims are subject to binding, enforceable, and mandatory arbitration clauses.




                                                 - 86 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 87 of 90



                             THIRD AFFIRMATIVE DEFENSE
                                  (Statute of Limitations)

       Plaintiffs’ claims are, in whole or in part, barred by the applicable statutes of limitations.

                             FOURTH AFFIRMATIVE DEFENSE
                                      (Laches)

       Plaintiffs’ claims are, in whole or in part, barred by the doctrine of laches.

                               FIFTH AFFIRMATIVE DEFENSE
                                      (Unclean Hands)

       Plaintiffs’ claims are, in whole or in part, barred by the doctrine of unclean hands.

                               SIXTH AFFIRMATIVE DEFENSE
                                       (Standing)

       Plaintiffs’ claims are, in whole or in part, barred because Plaintiffs and/or some or all

members of the putative class lack proper standing. This action is also barred because one or

more Plaintiffs lack standing to sue Defendants for the causes of action pled in the Complaint.

                           SEVENTH AFFIRMATIVE DEFENSE
                             (Commonality and Predominance)

       Plaintiffs’ claims are, in whole or in part, barred because there is no commonality among

the putative class and/or no predominance of common issues, such that a class action is

improper.

                              EIGHTH AFFIRMATIVE DEFENSE
                                      (Typicality)

       Plaintiffs’ claims are, in whole or in part, barred because Plaintiffs are not typical of

putative class members, such that the class action is improper.

                               NINTH AFFIRMATIVE DEFENSE
                                        (Puffing)

       Plaintiffs’ claims are barred because certain of the allegedly deceptive statements were

such that no reasonable person could have reasonably relied upon or misunderstood the


                                               - 87 -
       Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 88 of 90



statements as claims of fact.

                                TENTH AFFIRMATIVE DEFENSE
                                      (Protected Speech)

       Plaintiffs’ claims are barred to the extent the conduct complained of is protected by the

free speech provisions of constitutions of the United States and the relevant States.

                           ELEVENTH AFFIRMATIVE DEFENSE
                                     (Causation)

       Plaintiffs’ damages alleged in the Complaint are the result of acts and/or omissions of

persons or entities other than the Defendants.

                            TWELFTH AFFIRMATIVE DEFENSE
                                  (Assumption of Risk)

       Plaintiffs’ claims are, in whole or in part, barred because Plaintiffs knowingly assumed

the risks inherent in the activity from which the alleged injuries arose.

                         THIRTEENTH AFFIRMATIVE DEFENSE
                                 (Waiver and Estoppel)

       Plaintiffs’ claims are, in whole or in part, barred because Plaintiffs have waived, and/or

are estopped from, asserting any cause of action or other right against Defendants.

                        FOURTEENTH AFFIRMATIVE DEFENSE
                             (Champerty and Maintenance)

       Plaintiffs’ claims are, in whole or in part, barred by the doctrines of champerty and

maintenance.

                           FIFTEENTH AFFIRMATIVE DEFENSE
                                (Failure to Mitigate Damages)

       Without admitting any wrongful conduct on the part of Defendants, and without

admitting that Plaintiff has suffered any damages, recovery for any such damages is barred in

whole or in part because Plaintiff failed to mitigate such damages.



                                                 - 88 -
         Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 89 of 90



                           SIXTEENTH AFFIRMATIVE DEFENSE
                                   (Punitive Damages)

         Without admitting any wrongful conduct on the part of Defendants, and without

admitting that Plaintiff has suffered any damages, Plaintiffs’ claim for punitive damages is

barred because Defendants’ alleged conduct do not rise to the level required to sustain an award

of punitive damages.

                        SEVENTEENTH AFFIRMATIVE DEFENSE
                                  (Equitable Relief)

         Without admitting any wrongful conduct on the part of Defendants, Plaintiffs’ request for

equitable relief is moot because the conduct alleged in the Complaint is not ongoing. Similarly,

Plaintiffs are not entitled to equitable relief because they have adequate remedies at law.

                         EIGHTEENTH AFFIRMATIVE DEFENSE
                                   (Reservation)

         Defendants state that they currently have insufficient knowledge or information on which

to form a belief as to whether they may have additional, as yet unstated, affirmative defenses or

counter-claims are available. Defendants reserve their rights to assert additional affirmative

defenses or counter-claims in the event that discovery establishes that it would be appropriate to

do so.

         WHEREFORE, Defendants pray for judgment as follows:

   1. That Plaintiffs take nothing by way of the Complaint;

   2. that the Complaint be dismissed with prejudice and judgment entered in favor of

         Defendants;

   3. that Defendants be awarded their costs, disbursements, and attorneys’ fees in this action;

         and

   4. for such other relief as this Court deems just and proper.


                                               - 89 -
      Case 1:18-cv-09936-LGS Document 126 Filed 10/22/19 Page 90 of 90



Date: October 22, 2019                      Respectfully submitted,
      New York, New York

                                            /s/ Joanna C. Hendon
                                            Joanna C. Hendon
                                            Cynthia Chen
                                            Andrew L. Kincaid
                                            SPEARS & IMES LLP
                                            51 Madison Avenue
                                            New York, New York 10010
                                            Tel: (212) 213-6996
                                            Fax: (212) 213-0849
                                            jhendon@spearsimes.com
                                            cchen@spearsimes.com
                                            akincaid@spearsimes.com

                                            Attorneys for Defendants




                                   - 90 -
